FILED
                            NOT FOR PUBLICATION                             JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL DAVID FOWLER,                               No. 09-15280

               Petitioner - Appellant,           D.C. No. 2:05-cv-00691-KJD

  v.
                                                 MEMORANDUM *
ATTORNEY GENERAL FOR THE
STATE OF NEVADA and NEVEN,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Nevada state prisoner Paul David Fowler appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his

jury-trial conviction for first-degree murder. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2253, and we affirm.

      Fowler contends that his trial counsel was ineffective by failing to

investigate and present evidence regarding his state of mind at the time of the

killing and the possible culpability of one of the witnesses. This contention fails

because Fowler has not shown that his counsel’s performance was deficient, or that

he suffered any prejudice from counsel’s alleged errors. See Strickland v.

Washington, 466 U.S. 668, 687 (1984); see also Babbitt v. Calderon, 151 F.3d

1170, 1174 (9th Cir. 1998) (failure to present witnesses at trial whose testimony

would have been cumulative was not prejudicial under Strickland).

      Fowler also contends that his appellate counsel was ineffective by failing to

raise certain claims on direct appeal. This contention lacks merit because Fowler

has not shown his counsel’s failure to raise those claims was objectively

unreasonable, or that the claims had a reasonable probability of success on appeal.

See Smith v. Robbins, 528 U.S. 259, 285 (2000).

      Thus, the state court’s decision rejecting Fowler’s claims was neither

contrary to, nor an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d);

see also Strickland, 466 U.S. at 687.

      AFFIRMED.


                                          2                                       09-15280